117 U.S. 363 (1886)
STURGES & Another, Executors
v.
UNITED STATES.
Supreme Court of United States.
Argued March 24, 1886.
Decided March 29, 1886.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
*365 Mr. J. Hubley Ashton for plaintiff in error. Mr. Thomas Harland filed a brief for same.
Mr. Assistant Attorney General Maury for defendant in error, submitted on the brief of Mr. Solicitor General.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This judgment is reversed on the authority of Mason v. Sargent, 104 U.S. 689, and the cause remanded, with instructions to reverse the judgment of the District Court and to send the case back to that court for further proceedings according to law.
Reversed.